Kirby, J. (after stating the facts.) The testimony is undisputed that the policy was issued on the first day of May, 1914, insuring the' deceased, J. W. Carland, against disability due either to accident or illness under classification “E,” which provides for the payment of the specified sum per month for total disability “by reason of illness that is contracted and begins after this policy has been maintained in continuous force for 60 days.” Neither is there any dispute of the fact that the deceased was taken with the illness on the 14th of May, which was continuous and from which he died. This was the contract made by the parties and the provision is plain and unambiguous, and the company incurred no liability to pay indemnity for any loss resulting to the beneficiary from illness contracted before the policy had been in force for 60 days from its date of May 1st. American National Ins. Co. v. Otis, 122 Ark. 219. The insurance company is not claiming a forfeiture under its contract, but only contending as it has the right to do, that it was not bound to the payment of any indemnity resulting from the illness, under the express terms of the contract of insurance, and neither can it be required to pay indemnity for the total disability because of the illness continuing after 60 days from the date of the policy as claimed by appellee, since the company was only bound to pay for disability from an illness which was contracted and began after the policy had been in continuous force for 60 days. In other words, it cannot be compelled under the terms of its policy, to pay for an illness which was contracted before the policy had been in force 60 days, notwithstanding such illness continued beyond the term of 60 days from the issuance of the policy. There was no testimony tending to show a waiver of this provision of the policy nor any conduct o’n the part of the insurer that would estop it from relying upon the provisions of the contract made by the parties. American Insurance Co. v. Otis, supra. The testimony being undisputed, the court properly directed the verdict. The judgment is affirmed.